Title: From James Madison to James Monroe, 6 April 1815
From: Madison, James
To: Monroe, James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 6. 1815
                    
                    I omitted in mine of yesterday to advert to the remark in yours relating to Genl. Ripley. If he be retained in service preferably to the pretensions of others, he ought doubtless to be breveted. And should he be postponed, that compliment if liable to no objection not known to me, would alleviate his disappointment. In the latter view, it ought to be understood however that the brevet is not a prelude to his being retained As a brigadier. As no final decision will be necessary till Mr. Dallas shall have returned, I wish him & yourself to prepare the way for whatever result you may deem best. I send on a number of blank Commissions, this morning to the War office, which will answer for brevets, as well as the usual appts.
                    If I mistake not there is in the Dept. of State other information relative to the case of Menden, whose petition is enclosed. Take the proper steps in it either by having a pardon issued, or further enquiry instituted. Yrs affy
                    
                        
                            James Madison
                        
                    
                